Citation Nr: 1640244	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an irritable bowel syndrome, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran filed a notice of disagreement (NOD) in June 2010.  The RO furnished a statement of the case (SOC) in March 2013.  The Veteran filed a substantive appeal (VA Form 9) in May 2013.  Jurisdiction is with the RO in St. Petersburg, Florida.

In August 2015, the Board remanded this case for further development.  The RO furnished a Supplemental SOC in March 2016.

As noted by the Board in the August 2015 remand, the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for chronic obstructive pulmonary disease was been raised by the record in a January 2015 statement.  To date, the issue still has yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the issue is not a part of the current appeal, and it is referred to the AOJ for appropriate consideration and handling in the first instance in accordance with the revised regulations concerning the filing of claims.  38 C.F.R. § 19.9 (b) (2015); see 79 Fed. Reg. 57,660 (Sept 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for irritable bowel syndrome.  Among his pertinent contentions, the Veteran contends that this disability was either caused or aggravated by his service-connected PTSD.

Available post-service treatment records shows alternating complaints of constipation and diarrhea beginning in 1997.  In July 2000, the Veteran was diagnosed with irritable bowel syndrome.  See July 2000 Private Treatment Record.  A November 2002 VA new patient evaluation shows that the Veteran reported a history of irritable bowel symptoms.  Subsequent private and VA treatment records show periodic treatment for gastric symptoms and diagnoses of irritable bowel syndrome.  See, e.g., March 2004 Private Record (vomiting and diarrhea); August 2006 Private Record (episodes of diarrhea since starting Zithromax); March 2007 Private Record (intermittent constipation); May 2007 VA Record (diagnosis of irritable bowel syndrome).

September and October 2007 VA mental health treatment records show that the Veteran was prescribed PTSD medications having side effects including nausea, gastro-intestinal upset, constipation, and diarrhea.  

In a May 2008 statement related to his PTSD claim, the Veteran reported several traumatic incidents while serving in Vietnam, which he asserted caused "anxiety attacks, nightmares, and stomach pains."  

An October 2008 VA psychiatric treatment record shows that the Veteran reported gastro-intestinal distress, including diarrhea.  The Veteran's psychiatrist indicated that the Veteran's symptoms had an "unclear etiology but Zolpidem could be a contributing factor but also would r/o viral gastroenteritis, IBS."  

In a July 2009 statement, the Veteran reported that he has cramps, diarrhea, and constipation on a "weekly/daily" basis and that one of the ways he has learned to deal with his symptoms is to "calm [his] nerves."  

During a January 2012 VA PTSD examination, the Veteran reported that his stomach hurts and he gets "tense up" when he is reminded of his Vietnam experiences.  The VA examiner indicated that one of the Veteran's PTSD symptoms was "physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event."

The Veteran was afforded a VA examination in February 2016.  The examiner opined that the Veteran's irritable bowel syndrome was not related to service or caused by service-connected PTSD.  The examiner noted that "it is well known as confirmed with The Cleveland Clinic and Mayo Clinic that stress is a factor in making [irritable bowel syndrome] symptoms worse."  The examiner also noted that "most people with IBS find that their symptoms and signs are worse during periods of increased stress, such as during the first weeks on a new job."  The examiner concluded that "while stress may aggravate symptoms temporarily, it does not cause them, and the symptoms subside when the stressor decreases--such as during treatment."

Notably, the record reflects that IBS symptoms, to include diarrhea and constipation are common side effects of the medications the Veteran takes for his service-connected PTSD.  However, the February 2016 VA examiner did not discuss whether the Veteran's PTSD medications caused or aggravated his irritable bowel syndrome.  In light of these circumstances, a remand for an addendum opinion is warranted for the purpose of obtaining medical guidance as to whether IBS can be attributed in any way to the Veteran's service-connected PTSD, to include medications used to treat PTSD.

Lastly, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from October 2015 to the present, documenting treatment IBS and the service-connected PTSD.

2. Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to IBS and the service-connected PTSD that is not already of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records/responses received from each contacted entity have been associated with the claims file, send the claims file to a medical professional with appropriate expertise (preferably to the February 2016 VA examiner, if available) to provide an addendum opinion.

If the medical professional determines that it is necessary, schedule the Veteran for a VA examination regarding the etiology of the Veteran's irritable bowel syndrome.  All indicated tests and studies needed to ascertain the status of the Veteran's IBS, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

The entire claims file and a copy of this Remand must be made available to the medical professional assigned in the study of this case.  The medical professional should note in the examination report that the claims file and the Remand have been reviewed.

After reviewing the record and, if necessary, examining the Veteran, the medical professional should address the following:

* Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed irritable bowel syndrome was caused by or results from the service-connected PTSD?  

* Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed irritable bowel syndrome was caused by or results from the medication prescribed for the treatment of his PTSD?

* Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently irritable bowel syndrome progressed at an abnormally high rate due to or as a result of the service-connected PTSD?

* Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed irritable bowel syndrome progressed at an abnormally high rate due to or as a result of the medication prescribed for the treatment of his PTSD? 

In making the above assessments, the medical professional is asked to consider and discuss the VA and private treatment records; VA examination reports, including the October 2008 VA opinion of his VA psychiatrist that "Zolpidem could be a contributing factor" to his gastric symptoms; and the Veteran's lay accounts regarding his symptoms of PTSD and IBS and the side-effects of his PTSD medications.

A fully articulated medical rationale for each conclusion reached must be provided.  The medical professional is asked to the discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which will make clear the medical guidance in the study of this case.  

5. Ensure that the development requested above has been completed.  In particular ensure that the report of medical opinion is responsive to and in compliance with the directives of this Remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the issue of service connection for an irritable bowel syndrome, to include as secondary to the service-connected PTSD, in light of the pertinent evidence and legal authority.  If the claim remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to ensure complete development of the record; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

